The present application is being examined under the AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed January 15, 2020.
Claims 1-30 are currently pending.
This application is a continuation of application 14/842,321 (now U.S. Patent 9,519,861) and application 15/351,344 (now U.S. Patent 11,068,625).


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020, 4/7/2020, 5/28/2020, 7/20/2020, 9/3/2020, 10/20/2020, 1/7/2021, 9/7/2021, 10/14/2021, and 12/6/2021 have been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Panka (Reg. No. 53,430) on May 4, 2022.
Please amend line 7 of claim 1 as follows:
“more fields over [[the]] a particular period of time…”

Please amend line 11 of claim 16 as follows:
“more fields over [[the]] a particular period of time…”


Status of Prior Art
The following is an examiner’s statement of reasons for allowance: claims 1-30 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claims 1 and 16:
creating and storing in the computer memory a digital model of water flow through the one or more fields over the particular period of time based, at least in part, on the plurality of values representing crop data, soil data, and weather data by performing, for each time step of a plurality of time steps:
creating an initial estimation of water flow into the one or more fields based, at least in part, on a plurality of values representing moisture content in the one or more fields;
updating the plurality of values representing moisture content in the one or more fields;
wherein the agricultural intelligence computer system dynamically alters a size of each time step of the plurality of time steps based, at least in part, on one or more of moisture content, hydrologic gradient, or soil type of the one or more fields;
using digitally programmed logic in of the agricultural intelligence computing system, creating a digital model of nutrient availability in the one or more fields over the particular period of time based, at least in part on the digital model of water flow.

The closest prior art of record, Danieli, U.S. Patent Application Publication 2010/0332039, teaches a water management system for monitoring growing conditions of plants in the vicinity of the roots.  The examiner has found that the prior art does not teach the flow estimation details and dynamic time aspects of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-30 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121